DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/22 has been entered.
 Response to Amendment
2.	Applicant’s amendments and accompanying remarks filed 6/15/22 have been fully considered and entered. Claims 1, 8 and 11 have been amended. Claims 2-7, 10 and 25-63 are canceled. Applicant’s amendments are not found patently distinguishable over the cited prior art of record and Applicant’s arguments are not found persuasive of patentability for reasons set forth below. 
Response to Arguments
3.	With regard to the rejections of claims 1, 11-12 and 18-24 rejected over the combination of Silvers et al., US 9,821,537 in view of Motsenbocker US 6,929,702. Applicants argue a lack of motivation to combine references on the grounds that the secondary reference of Motsenbocker teach away from the claimed d-limonene because it is considered a VOC. This argument is not found persuasive. First Motsenbocker does not teach a VOC free composition, but rather a composition that is low in VOCs (abstract). Motsenbocker does not teach away from using d-limonene, but rather suggests limiting the use. The Examiner does not consider this disclosure as a teaching away since Motsenbocker does not teach a VOC free composition. Alternatively, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second rate to more than five times the original length. The prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched slowly). Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))). Applicants further argue that Silvers teach away from using oils. This is not found persuasive. The Examiner can find no teaching in Silvers that teach away from using an oil comprising cleaning composition to prepare the flooring surface. Silvers does teach that additives in plasticizers can migrate and degrade flooring surfaces such as oil-based asphalt. 
With regard to the rejections of claims 8-9 rejected in further view of Diamond et al., Applicants argue that the use of soybean oil is direct contract to the teachings of Silvers and Motsenbocker. This argument is not found persuasive. Motsenbocker disclose using several types of oils in the composition (column 14, 30-65). The Examiner is of the position that a person of ordinary skill in the art would recognize that soybean oil can also be used in a cleaning composition as evidenced by Diamond et al. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Examiner is of the position that the purpose and use of the surfactant is the same in the composition of Mostenbocker and Diamond et al. Both compositions are formulated using surfactants and both compositions are concerned with cleaning/removing of residual debris. 
With regard to the rejections of claims 13-17, rejected in further in view of Barker et al., US 5,996,304.
Applicants argue a lack of motivation to combine references on the grounds that the instant invention is not concerned with using kaolin clay to disperse and transfer heat. 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972), In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). 
It also noted that the Barker et al., disclose that the kaolin clay sourced from pigment company (column 5, 40). As such, the addition of the kaolin clay by Barker et al., would also act as a pigment. 
For these reasons, the Examiner maintains that the cited combination of prior art renders the rejected claims obvious. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 11 and 18-24 stand rejected under 35 U.S.C. 103 as being unpatentable over Silvers et al., US 9,821,537 in view of Motsenbocker US 6,929,702.
	The patent issued to Silvers et al., teach a moisture barrier membrane for use in flooring structures (title and abstract). Silvers et al., teach a method of installing a flooring system comprising preparing the flooring substrate by removing any residual contaminants, adhesives and/or solvents before applying the moisture barrier composite (column 22, 45-60). Silvers et al., further teach that the flooring substrate can also include coatings such as sealers, primers, paint, thin-set etching materials to promote better adhesion, particularly for concrete (column 3, 50-65).  Suitable flooring substrates include concrete or wood (column 3, 50-65). Floor coverings to go over the moisture barrier membrane include carpet, tile or wood (column 12, 57-column 13, 10). The Examiner considers the concrete substrate sufficient to meet the limitation of a porous flooring surface. With regard to the claimed polymer containing barrier material, Silvers et al., teach a moisture barrier membrane that can comprise one or multiple layers (column 4, 1-10). Silvers et al., exemplifies a moisture barrier membrane comprising three layers a top fabric layer, a middle polymer layer and a bottom bitumen or rubber layer that can act as an adhesive to bond to the concrete substrate (column 6, 50-column 8, 40) and column 16, 1-15). Silvers et al., also disclose that a two-part epoxy resin can be used to join the moisture barrier membrane to the flooring substrate (column 13, 10-20). The Examiner considers the bitumen/rubber and/or the two-part epoxy resin sufficient to meet the limitation of an adhesive. 
	Silvers et al., teach removing residual contaminants from the concrete substrate to prepare the substrate for the moisture barrier membrane. 
	Silvers et al., does not teach the specific abatement composition used to remove the mastic material. 
	The patent issued to Motsenboker teach a composition used to release adherent deposits from surfaces and substrates such as concrete (title, abstract and column 17, 60-column 18, 10). Said composition comprises, light hydrotreated petroleum distillates, water, alcohols, surfactants and a fragrance (column 2, 1 – column 3, 25, column 4, 25-column 5, 5, column 11, 25-60, column 12, 12-30). Fragrances include the claimed d-limonene (column 14, 30-65). The Examiner is of the position that once the cleaning composition is applied to the concrete substrate it would be present in at least a portion of the pores of the concrete. 
	It would have been obvious to a person of ordinary skill in the art to prepare the concrete flooring substrate taught in the invention of Silvers et al., with the cleaning chemical composition of Motsenboker. Since Silvers et al., does not teach a specific cleaning composition, the Examiner is of the position that motivation exists to look to the prior art to identify suitable composition that can be used to remove residual contaminants from flooring substrates such as concrete for the purpose of applying floor coverings such as moisture barriers and carpeting. 
6.	Claims 8-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Silvers et al., US 9,821,537 in view of Motsenbocker US 6,929,702 as applied to claim 1 and further in view of Diamond et al., US 2008/0188392.
The Examiner maintains the rejections made over the combination of Silvers et al., US 9,821,537 in view of Motsenbocker US 6,929,702 as set forth above. 
	The combination of Silvers et al., in view of Motsenbocker does not teach the claimed use of soybean oil. 
	The published patent application issued to Diamond et al., teach a laundry cleaning composition using surfactants such as fatty acid esters of soybean oil or soybean oil. Since Motsenbocker teach a cleaning composition using surfactants and laundry detergents are also used for cleaning, the Examiner is of the position that a person of ordinary skill in the art would recognize that the Motsenbocker cleaning composition can be formulated with soybean oil-based surfactants as taught by Diamond et al. 
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007).  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 
7.	Claims 13-17 stand rejected under 35 U.S.C. 103 as being unpatentable over Silvers et al., US 9,821,537 in view of Motsenbocker US 6,929,702 as applied to claim 1 and further in view of Barker et al., US 5,996,304.
The Examiner maintains the rejections made over the combination of Silvers et al., US 9,821,537 in view of Motsenbocker US 6,929,702 as set forth above. Applicants have not provided any new arguments for which to consider. 
	The moisture barrier membrane taught by Silvers et al., in view of Motsenbocker does not teach the claimed pigment. 
	The patent issued to Barker et al., teach a protective coating composition for concrete (title and abstract). Said composition comprises a polyester resin and kaolin clay (column 3, 15-35). Barker et al., exemplifies kaolin clay (aluminum silicate) (example 3, column 8, 20). Barker et al., teach that the filler of kaolin clay exhibits the ability to disperse and transfer heat (column 5, 35-45). 
	Therefore, motivated by the desire to provide a protective moisture barrier membrane to concrete that also exhibits the ability to dispense and transfer heat it would have been obvious to formulate the moisture barrier of Silvers et al., in view of Motsenbocker with the kaolin clay as taught by Barker et al. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789